COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 EX PARTE: ANNA KNELSEN,                       §              No. 08-13-00013-CR

                      Appellant.               §                 Appeal from the

                                               §          Criminal District Court No. 1

                                               §            of El Paso County, Texas

                                               §              (TC# 20060D02425)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until February 12, 2014. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before February 12, 2014.

       IT IS SO ORDERED this 5th day of February, 2014.


                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.